                       Case: 19-01007            Doc: 52-1        Filed: 06/10/20         Page: 1 of 1

                                                   Notice Recipients
District/Off: 1087−5                    User: sab                             Date Created: 6/11/2020
Case: 19−01007                          Form ID: pdf006                       Total: 15


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
ust         Vickie Kaufman
ust         Lendy Heilaman
ust         Katherine Wieland
ust         trustee11
ust         Michele Adams
                                                                                                                TOTAL: 5

Recipients submitted to the BNC (Bankruptcy Noticing Center):
pla         Ian's Enterprise, LLC       9450 SW Gemini Drive #39525       Beaverton, OR 97008
dft         Melody Nakina Lewis          402 NE 115th Street     Oklahoma City, OK 73114
aty         Gary D. Hammond           512 NW 12th Street      Oklahoma City, OK 73103
aty         Stephen A Harry         3030 NW Expressway        Suite 200      Oklahoma City, OK 73112
smg         Oklahoma Employment Security Commission           PO Box 53039        Oklahoma City, OK 73152−3039
ust         United States Trustee       United States Trustee    215 Dean A. McGee Ave., 4th Floor       Oklahoma City,
            OK 73102
ust         Charles Glidewell        United States Trustee    215 Dean A. McGee Ave. 4th Fl.       Oklahoma City, OK
            73102
ust         Felicia S Turner       215 Dean A. McGee Avenue         Oklahoma City, OK 73102
ust         Test UST          , OK
ust         John McClernon         , OK
                                                                                                              TOTAL: 10
